MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                       Mar 11 2019, 7:12 am

court except for the purpose of establishing                                         CLERK
                                                                                 Indiana Supreme Court
the defense of res judicata, collateral                                             Court of Appeals
                                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
James C. Spencer                                             Curtis T. Hill, Jr.
Dattilo Law Office                                           Attorney General of Indiana
Madison, Indiana
                                                             Robert J. Henke
                                                             Katherine A. Cornelius
                                                             Deputy Attorneys General
                                                             Indianapolis, Indiana



                                              IN THE
     COURT OF APPEALS OF INDIANA

In the Matter of the Termination                             March 11, 2019
of the Parent-Child Relationship                             Court of Appeals Case No.
of Cam.L., Father, E.W.,                                     18A-JT-2019
Mother,1 and C.L., Child,                                    Appeal from the
Cam.L.,                                                      Jefferson Circuit Court
                                                             The Honorable
Appellant-Respondent,
                                                             Darrell M. Auxier, Judge
         v.                                                  Trial Court Cause No.
                                                             39C01-1711-JT-44




1
 We note that the juvenile court also terminated Mother’s parental rights to C.L. Although Mother does not
participate in this appeal, pursuant to Indiana Appellate Rule 17(A), a party of record in the trial court is a
party on appeal.

Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019                           Page 1 of 21
      Indiana Department of Child
      Services,
      Appellee-Petitioner.




      Kirsch, Judge.


[1]   Cam.L. (“Father”) appeals the juvenile court’s order terminating his parental

      rights to his minor child C.L. (“Child”). Father raises the following

      consolidated and restated issue for our review: whether the juvenile court’s

      judgment terminating his parental rights was supported by clear and convincing

      evidence.


[2]   We affirm.


                                     Facts and Procedural History2
[3]   E.W. (“Mother”) and Father (together, “Parents”) are the biological parents of

      Child, who was born in Kentucky on January 2, 2014. When Child was four

      months old, the Kentucky Department of Child Services (“KDCS”) removed

      Child from Mother’s care after discovering she was using illegal drugs. The




      2
          Because Mother does not appeal, we set forth only those facts necessary to Father’s appeal.


      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019                    Page 2 of 21
      KDCS then granted Father sole custody of Child. Sometime before August

      2014, Father moved with Child to Indiana, and soon thereafter, Mother also

      moved to Indiana. Father cared for Child from age four months until she was

      about one year old and allowed Mother to have unsupervised visitation with

      Child, even though he knew that Mother had a pattern of drug use—doing

      “well for a little while” and then having setbacks. Tr. Vol. II at 50. Father was

      arrested for dealing in methamphetamine in October 2015, which was the last

      time Child was in Father’s custody and care. With Father in prison, Mother

      began caring for Child without a custody order.


[4]   Mother became involved with the Indiana Department of Child Services

      (“DCS”) in July 2016, when, in the middle of the night, she went with Child to

      Jefferson County local law enforcement, telling them that she had ingested

      methamphetamine and needed help. Mother refused to identify relatives who

      might care for Child, and it is unclear whether she identified Father.

      Regardless, Father was incarcerated due to a conviction for dealing in

      methamphetamine and would have been unable to care for Child. Accordingly,

      that night, Child was placed in the home of Foster Parents, where she has since

      resided.


[5]   On July 5, 2016, DCS filed a petition alleging that Child was a child in need of

      services (“CHINS”). DCS referred Mother to services, including visitation with

      Child and substance abuse counseling. Mother participated for a couple of

      months before telling DCS Family Case Manager Kelsey Smitha (“FCM

      Smitha”) that Child was “better off” without Mother in her life. Id. at 25.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 3 of 21
      Child was adjudicated to be a CHINS on August 29, 2016, which was also the

      last day that Mother had contact with DCS or with Child. Id. at 26.


[6]   In October 2016, the month that Father was released from incarceration, the

      CHINS court entered a dispositional order formally removing Child from

      Parents’ care and granting wardship of Child to DCS. In that order, Parents

      were ordered to: (1) attend therapy; (2) complete a substance abuse assessment;

      (3) submit to random drug screens; (4) find suitable housing for themselves and

      Child; and (5) achieve and maintain overall stability. Appellant’s App. Vol. III at

      4. The permanency plan was reunification. In late December 2016, Father

      participated in supervised visitation twice a week for two hours each visit.

      There were no issues during Father’s visits with Child. Around that time,

      Father was referred to Centerstone for substance abuse counseling.


[7]   In January 2017, Father had a substance abuse assessment and attended a few

      outpatient therapy appointments. While participating in random drug

      screening, Father tested positive for methamphetamine on January 31, 2017,

      tested positive for THC on February 17, 2017, and refused a drug screen in

      March 2017. Id. at 27-28. In mid-March 2017, Father was arrested and

      charged with dealing in methamphetamine. Id. at 28. At that time, Father was

      on probation for a prior methamphetamine-related conviction. Since March

      2016, Father has been convicted of three felonies relating to possessing or

      dealing in methamphetamine. Appellant’s App. Vol. III at 5-6. Based on this

      evidence, the juvenile court concluded that Father “was actively engaged in

      methamphetamine use during this time period.” Id. at 5.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 4 of 21
[8]   In June 2017, DCS changed Child’s plan from reunification to termination of

      Parents’ parental rights, and in November 2017, DCS filed a petition to

      terminate Mother’s and Father’s parental rights. On May 25, 2018, the juvenile

      court held a fact-finding hearing on the petition.3 Father, who was then thirty-

      three years old, testified that he had been “drinking [alcohol] and smoking weed

      since [he] was ten,” and that he had been using methamphetamine since he was

      thirty years old. Tr. Vol. II at 44, 59. When asked who introduced him to

      methamphetamine, Father said it was his ex-girlfriend, who was the mother of

      an older son, for whom “[Father] signed rights over.” Id. at 59.


[9]   Court-appointed special advocate Linda Zapp (“CASA Zapp”) testified that she

      had worked with Child since April 2017, when Child was three years old. Id. at

      7. At that time, Mother had not had contact with DCS or Child for at least six

      months, and Father was incarcerated. Child was living with Foster Parents,

      and her paternal grandparents (“Grandparents”) were also involved in her life.

      Id. CASA Zapp said that she had never spoken with Mother and had only

      spoken with Father during court proceedings. Id. at 8. CASA Zapp testified

      that Child was “pretty reserved” but was more engaging in the company of

      Foster Parents than she was with Grandparents or at daycare. Id. at 9. Foster

      Parents had three other adopted children, and CASA Zapp said that Child




      3
       Prior to the termination fact-finding hearing, DCS made a diligent effort to locate Mother, but without
      success. Accordingly, DCS notified Mother about the hearing through publication in the Madison Courier.
      Appellant’s App. Vol. III at 5. Mother did not appear at the fact-finding hearing, and her whereabouts were
      unknown. Id.

      Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019                  Page 5 of 21
       would play and laugh with those children. Id. CASA Zapp said that Child was

       very intelligent and was above the target for her age with speech and language

       skills. Id. She also testified that Child, who had been with Foster Parents for

       two years, was close to them and their children. Id. at 10. Noting that Father

       was incarcerated, Mother had lost touch with Child and DCS, and Foster

       Parents provided permanency and were excellent caregivers, CASA Zapp

       recommended that it was in Child’s best interest that Parents’ rights be

       terminated, and that Child remain with, and be adopted by, Foster Parents. Id.


[10]   Beth Mink (“Mink”), a Family Support Specialist for Centerstone, testified that

       she began working with Child through a referral from DCS. Id. at 14. Mink

       facilitated the visitation between Father and Child, which began in January

       2017 and ended in March 2017, when Father was arrested. Id. at 14-15. The

       visits, which were two hours in length, occurred two times a week and were

       held either at Centerstone or a nearby McDonald’s. Id. Father missed only one

       visit—when he was working third shift and overslept—and was forty minutes

       late to a second visit. Father brought Child snacks to the meeting or bought her

       food at McDonald’s. Id. at 15. Mink said that the visits went well, and

       although Child was shy, she and Father were engaged during the visits. At the

       time of the May 25, 2018 hearing, Mink had not seen Child since March 2017,

       when Child was three years old. Id. at 17.


[11]   FCM Smitha said she had been with the case since July 2016, when Child was

       brought to the police station by Mother who said she had taken

       methamphetamine and needed help. Id. at 25. FCM Smitha testified that the

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 6 of 21
       CHINS court had ordered Parents to participate in substance abuse services,

       visitation with Child, and maintain contact with FCM Smitha. Parents were

       also ordered to obtain and keep stable income and stable housing. Id. at 26.

       The last time FCM Smitha saw Mother was on August 29, 2016, when Mother

       said that Child was better off without Mother in her life. Id. at 25.


[12]   FCM Smitha testified that Father was released from incarceration in October

       2016, got a job, and kept fairly consistent contact with DCS. In early January

       2017, Father participated in a substance abuse assessment, prompting DCS to

       recommend that Father participate in out-patient addiction services and

       therapy, and work with a therapy coach. FCM Smitha testified that Father

       “began going downhill” in late January. Tr. Vol. II at 38. Father tested positive

       for methamphetamine screen on January 31, 2017, and THC on February 17,

       2017. Id. at 38. On March 7, 2017, Father informed a DCS case manager, who

       was overseeing the termination of his parental rights to another of his children,

       that he would no longer be working toward services for reunification with that

       child, and he would no longer submit to screening for either that child or Child.

       At this time the permanency plan was changed from reunification to

       termination.


[13]   At the time of the fact-finding hearing, Child was four years old and living with

       Foster Parents. Id. at 30. FCM Smitha testified that Child is intelligent, well

       spoken, and has bonded with Foster Parents and their children. Id. at 31.

       Child is also doing “extremely well” in the daycare environment. Id. FCM

       Smitha testified that the continuation of the parent-child relationship poses a

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 7 of 21
       threat to Child and the reasons for Child’s removal from Father will not be

       remedied; Father is a repeat offender and has been in and out of prison and,

       thus, in and out of Child’s life. Id. at 32. She said that it was in Child’s best

       interest that Parents’ parental rights to Child be terminated, and that Child

       should remain with Foster Parents. Id. at 30, 32. FCM Smitha testified that the

       satisfactory plan for the care and treatment of Child would be adoption by

       Foster Parents. Id. at 35.


[14]   Heath Williams (“Williams”), a recovery coach with Centerstone, testified that

       he helped people with addictions achieve and maintain sobriety. Williams said

       that he helped clients get a job, find a place to live, and rebuild relationships.

       Id. at 22. He explained that DCS referred him to work as Father’s recovery

       coach; however, Williams was never able to meet with Father because he did

       not know Father’s whereabouts. Id. at 23. After trying to reach Father for

       ninety days, the case was closed.


[15]   Father testified that he was in prison at the time Child was placed with Foster

       Parents. Father acknowledged that it was DCS’s recommendation that he

       participate in “therapy counseling” and work with Williams. However, Father

       said, he “tried to contact [Williams] through the phone number [he] received

       but then wasn’t able to manage any contact through the phone.” Id. at 44.

       While stating that he was sober the entire time he lived in Kentucky, including

       when he was granted custody of Child, Father admitted he had made no

       progress in “relapse prevention” and had struggled with substance abuse for a

       long time. Id. at 44, 60. Father began using alcohol and marijuana at age ten,

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 8 of 21
       and at age thirty, he started using methamphetamine. Id. Father testified that

       his criminal history included drug-related offenses, as well as convictions for

       disorderly conduct and misdemeanor charges. Id. at 45. At the close of the

       evidence, the juvenile court took the matter under advisement. In July 2018,

       the juvenile court entered an order, containing numerous findings of fact and

       conclusions thereon, terminating Father’s parental rights to Child. Father now

       appeals.


                                      Discussion and Decision
[16]   Father contends that the juvenile court erred in terminating his parental rights

       to Child. “Decisions to terminate parental rights are among the most difficult

       our trial courts are called upon to make. They are also among the most fact-

       sensitive—so we review them with great deference to the trial courts[.]” E.M. v.

       Ind. Dep’t of Child Servs., 4 N.E.3d 636, 640 (Ind. 2014). While the Fourteenth

       Amendment to the United States Constitution protects the traditional right of a

       parent to establish a home and raise his child, the law allows for termination of

       those rights when a parent is unable or unwilling to meet his responsibility as a

       parent. Bester v. Lake Cty. Office of Family & Children, 839 N.E.2d 143, 145 (Ind.

       2005); In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Thus,

       “parental interests are not absolute and must be subordinated to the child’s

       interests in determining the proper disposition of a petition to terminate

       parental rights.” In Re W.M.L., 82 N.E.3d 361, 365 (Ind. Ct. App. 2017). The

       purpose of terminating parental rights is not to punish the parent but to protect

       the child. In re T.F., 743 N.E.2d at 773. Termination of parental rights is

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 9 of 21
       proper where the child’s emotional and physical development is threatened. Id.

       The juvenile court need not wait until the child is irreversibly harmed such that

       his physical, mental, and social development are permanently impaired before

       terminating the parent-child relationship. Id.


[17]   When reviewing a termination of parental rights case, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re H.L., 915 N.E.2d 145,

       149 (Ind. Ct. App. 2009). Instead, we consider only the evidence and

       reasonable inferences that most favor the judgment. Id. Moreover, in deference

       to the trial court’s unique position to assess the evidence, we will set aside the

       court’s judgment only if it is clearly erroneous. Id. at 148-49. A judgment is

       clearly erroneous if the legal conclusions made by the juvenile court are not

       supported by its findings of fact, or the conclusions do not support the

       judgment. In re S.P.H., 806 N.E.2d 874, 879 (Ind. Ct. App. 2004).


[18]   Where, as here, the juvenile court entered specific findings and conclusions, we

       apply a two-tiered standard of review. In re B.J., 879 N.E.2d 7, 14 (Ind. Ct.

       App. 2008), trans. denied. First, we determine whether the evidence supports the

       findings, and second, we determine whether the findings support the judgment.

       Id. A finding is clearly erroneous only when the record contains no facts or

       inferences drawn therefrom that support it. Id. If the evidence and inferences

       support the trial court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child

       Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 10 of 21
[19]   Before an involuntary termination of parental rights may occur, DCS is

       required to allege and prove, among other things:


               (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). The State’s burden of proof is one of clear and

       convincing evidence. Matter of G.M., 71 N.E.3d 898, 904-05 (Ind. Ct. App.

       2017). Moreover, if the juvenile court finds that the allegations in a petition are

       true, it shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a)

       (emphasis added).


[20]   Father challenges three of the juvenile court’s findings, contending that those

       findings are not supported by clear and convincing evidence. Regarding

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 11 of 21
       Finding 25, Father contends that it was error for the juvenile court to find,

       “Father was aware Mother had a substance abuse problem, however, Father

       took no active steps to attempt to address the problem with Mother or to

       remove [C]hild from Mother’s care.” Appellant’s App. Vol. III at 7. Father

       argues that he could not have known of Mother’s problem with drugs because,

       as the evidence showed, he had very little contact with Mother. Appellant’s Br.

       at 10-11. While it may be true that Father was unaware of Mother’s drug use

       on any given day, his own words belie his claim that he did not know about

       Mother’s persistent drug problems; Father himself admitted that Mother

       “would do well for a little while and then she would fall back off. . . . [T]hat’s

       the only pattern I’ve known of her.” Tr. Vol. II at 50. The evidence was

       sufficient to support the finding that Father was aware that Mother had a

       substance abuse problem; this finding was supported by clear and convincing

       evidence.


[21]   Father next challenges Finding 28, contending that it was mere speculation for

       the juvenile court to find that he “never made progress towards sobriety when

       he has been out of incarceration,” and “[t]here is a substantial likelihood that

       [Father] will relapse after his release.” Appellant’s Br. at 12; Appellant’s App. Vol.

       III at 7. Contrary to Father’s assertion, this finding was supported by clear and

       convincing evidence. Father has used marijuana and alcohol since he was ten

       years old, and he has a prior conviction for possession of marijuana. In 2014,

       the year Child was born, Father began to use methamphetamine, and he was

       arrested in 2015 for dealing methamphetamine. Following his December 2016


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 12 of 21
       release from prison, Father resumed his use of illegal drugs. Within three

       months of his release, Father had tested positive for methamphetamine and

       THC, and, again, had been arrested for dealing methamphetamine.

       Additionally, although Father had participated in DOC’s Therapeutic

       Community/Purposeful Incarceration program for eight months, he did not

       seem to recognize that his drug use impeded his ability to provide for, protect,

       and supervise Child. When asked, “[W]ould you say that . . . substance abuse

       issues have affected your ability to parent [C]hild[,]” Father merely said, “Due

       to incarceration, yes.” Tr. Vol. II at 45. Here, the evidence was sufficient to

       support the finding, that Father “never made progress towards sobriety when he

       has been out of incarceration,” and there is “a substantial likelihood that

       [Father] will relapse after his release.” Appellant’s App. Vol. III at 7.


[22]   Finally, Father challenges Finding 30 that “[i]t is likely, given the length of time

       and lack of involvement, that there is little or no bond between Father and

       Child.” Id. at 8. Father argues that there was such a bond and that Finding 30

       did not take into consideration that: (1) Father alone cared for Child from the

       time she was four months old until she was one year old; (2) Father had two-

       hour visits with Child, twice weekly, from January 2017 until he was arrested in

       March 2017; and (3) Child is close with Father’s family. Here, the question is

       not whether this court believes there is a bond between Father and Child;

       instead, the question is whether the juvenile court’s finding was supported by

       clear and convincing evidence. The juvenile court heard evidence about Father

       caring for Child, visiting with Child, and that Child was close to paternal


       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 13 of 21
       family. The juvenile court also heard that Father started using

       methamphetamine at the age of thirty, which was the same year that Child was

       born. At the time of the hearing, Child was four years old and, Father, as a

       result of his own actions, had been incarcerated and unavailable to Child for

       more than three of those four years. During the termination proceedings for

       Child, Father was also involved in termination proceedings for another one of

       his children. On appeal, we do not reweigh the evidence or judge the credibility

       of the witnesses. In re H.L., 915 N.E.2d at 149. Based on this evidence, we

       cannot say that this finding about lack of bonding was clearly erroneous.


[23]   Father does not challenge the remaining findings of fact, and therefore we will

       accept them as true. See In re Involuntary Termination of Parent–Child Relationship

       of B.R., 875 N.E.2d 369, 373 (Ind. Ct. App. 2007) (concluding that parent’s

       failure to specifically challenge trial court’s findings resulted in waiver of her

       argument that findings were clearly erroneous), trans. denied. Therefore, where

       the unchallenged findings support the judgment, we will affirm. Kitchell v.

       Franklin, 26 N.E.3d 1050, 1059 (Ind. Ct. App. 2015) (affirming where

       unchallenged findings supported trial court’s judgment), trans. denied.


[24]   Father contends that the juvenile court erred in finding that DCS met its burden

       to prove there was a reasonable probability that the conditions that resulted in

       Child’s removal or the reasons for placement outside of the home would not be

       remedied. Father points to the evidence that he was the sole caregiver of Child

       from the time she was four months old until she was one year old, and that

       upon his release from prison, he immediately contacted DCS and “productively

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 14 of 21
       engaged in services.” Appellant’s Br. at 12. Furthermore, visitations with Child

       went well; the two interacted, played together, and enjoyed each other’s

       company. Id. Father maintains that he was on the verge of being released from

       incarceration and should have been given the opportunity to parent Child.


[25]   In determining whether there is a reasonable probability that the conditions that

       led to a child’s removal and continued placement outside the home would not

       be remedied, we engage in a two-step analysis. K.T.K. v. Ind. Dep’t of Child

       Servs., 989 N.E.2d 1225, 1231 (Ind. 2013). First, we must ascertain what

       conditions led to the child’s placement and retention in foster care, and, second,

       we determine whether there is a reasonable probability that those conditions

       will not be remedied. Id. In the second step, the trial court must judge a

       parent’s fitness at the time of the termination proceeding, taking into

       consideration evidence of changed conditions and balancing a parent’s recent

       improvements against “‘habitual pattern[s] of conduct to determine whether

       there is a substantial probability of future neglect or deprivation.’” E.M., 4

       N.E.3d at 643 (quoting K.T.K., 989 N.E.2d at 1231). Pursuant to this rule,

       “trial courts have properly considered evidence of a parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment.” In re D.B., 942 N.E.2d 867,

       873 (Ind. Ct. App. 2011). In addition, DCS need not provide evidence ruling

       out all possibilities of change; rather, it need establish only that there is a

       reasonable probability the parent’s behavior will not change. In re Involuntary

       Termination of Parent-Child Relationship of Kay L., 867 N.E.2d 236, 242 (Ind. Ct.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 15 of 21
       App. 2007). “We entrust that delicate balance to the trial court, which has

       discretion to weigh a parent’s prior history more heavily than efforts made only

       shortly before termination.” E.M., 4 N.E.3d at 643. When determining

       whether the conditions for the removal would be remedied, the trial court may

       consider the parent’s response to the offers of help. D.B., 942 N.E.2d at 873.


[26]   Here, the condition that led to Child’s removal was Mother’s admission to local

       law enforcement that she had ingested methamphetamine and needed help with

       Child. Father, however, was also unable to care for Child because he was

       incarcerated for dealing methamphetamine at that time. DCS presented

       evidence from which the juvenile court made the following findings which

       Father does not challenge. Father used methamphetamine when Child was in

       his care. Appellant’s App. Vol. III at 6. Father has “been in and out of

       incarceration for most of the Child’s life” and has been incarcerated for all but

       six months since October 2015. Id. “Father only engaged in services offered by

       DCS between his incarcerations of December 2016 to March 2017. Even

       during this time, Father did not fully comply with the services offered.” Id.

       Father has not financially provided for Child since Child was about one year

       old. Id. at 7. Father has not demonstrated stability or consistency throughout

       his adult life, and his criminal history spans time both before and after Child

       was born. Id. Notwithstanding the fact that Father was part of a termination

       proceeding for another of his children, he stated that “he had never seriously

       sought treatment for his substance abuse because he never had a reason to.” Id.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 16 of 21
       “Father’s habitual pattern of incarcerations makes it likely that he will lack the

       ability to parent the Child due to probable future incarcerations.” Id. at 8.


[27]   DCS is not required to rule out all possibilities of change; it need only establish

       that there is a reasonable probability the parent’s behavior will not change. In re

       Kay L., 867 N.E.2d at 242. “A pattern of unwillingness to deal with parenting

       problems and to cooperate with those providing social services, in conjunction

       with unchanged conditions, support a finding that there exists no reasonable

       probability that the conditions will change.” Lang v. Starke Cty. Office of Family

       & Children, 861 N.E.2d 366, 372 (Ind. Ct. App. 2007), trans. denied. Also, “Even

       assuming that [the parent] will eventually develop into a suitable parent, we

       must ask how much longer [the child] should have to wait to enjoy the

       permanency that is essential to her development and overall well-being.” Castro

       v. State Office of Family & Children, 842 N.E.2d 367, 375 (Ind. Ct. App. 2006),

       trans. denied. Based on the evidence presented, we cannot say that the juvenile

       court clearly erred in concluding that there is a reasonable probability that the

       conditions that resulted in Child’s placement outside the home would not be

       remedied.4




       4
         We need not address Father’s challenge to the juvenile court’s conclusion that there was a reasonable
       probability that the continuation of the parent-child relationship posed a threat to Child’s well-being because
       Indiana Code section 31-35-2-4(b)(2)(B) is written such that the juvenile court need only find that one of the
       three requirements of subsection (b)(2)(B) has been established by clear and convincing evidence. A.D.S. v.
       Ind. Dep’t Child Servs., 987 N.E.2d 1150, 1156 (Ind. Ct. App. 2013), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019                    Page 17 of 21
[28]   Father also challenges the trial court’s conclusion that termination of his

       parental rights is in the best interests of Child. In deciding whether the

       termination of parental rights is in the best interests of a child, the juvenile court

       must look beyond the factors identified by DCS and consider the totality of the

       evidence. In re A.S., 17 N.E.3d 994, 1005 (Ind. Ct. App. 2014), trans. denied. In

       making that determination, the juvenile court must subordinate the interests of

       the parent to those of the child involved. Id. The court need not wait until a

       child is harmed irreversibly before terminating the parent-child relationship. Id.


[29]   Father contends that the trial court erred in concluding that termination of his

       parental rights was in Child’s best interest because that judgment was “based on

       factual findings that were not supported by clear and convincing evidence.”

       Appellant’s Br. at 10. This argument must fail because, as discussed above,

       Findings 25, 28, and 30 were all supported by clear and convincing evidence,

       and Father does not challenge the rest of the findings.


[30]   Father also argues that our Supreme Court’s reasoning in In re G.Y., 904 N.E.2d

       1257 (Ind. 2009) supports his position that the termination of parental rights

       was not in Child’s best interests. Appellant’s Br. at 13. In G.Y., the Supreme

       Court addressed whether it was in the child’s best interests to delay termination

       of mother’s parental rights to allow her time until she could be released from

       jail and “try to remedy conditions” regarding child. In re G.Y., 904 N.E.2d at

       1263. DCS argued that such a wait would “put [child] on the shelf,” instead of

       pursuing the paramount goal of permanency. Id. This court disagreed and

       found it was in the child’s best interest to wait for mother to pursue services

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 18 of 21
       after her release. Here, Father argues that, like G.Y., it was in Child’s best

       interests to delay the termination of Father’s parental rights until he could be

       released from incarceration and pursue services. Finding G.Y. distinguishable,

       we disagree.


[31]   In G.Y., child was a ward of DCS only because mother was unsuccessful in

       finding relatives to care for the child while Mother was incarcerated on a case

       that occurred before child’s birth. Id. at 1258 (emphasis added). Mother had

       participated in regular weekly visits even while incarcerated. Id. at 1261. From

       the outset, no one had alleged that mother lacked parenting skills or was living

       an unstable lifestyle. Id. at 1262. Additionally, mother had made a good-faith

       effort to complete the required services available to her in prison; she had

       completed a drug treatment class, engaged in individualized drug counseling,

       and completed a parenting class. Id. at 1263. In prison, Mother had completed

       her associate degree and planned to complete a bachelor’s degree. Id. at 1264.

       G.Y. does not undermine the juvenile court’s conclusion here that termination

       of Father’s parental rights was in Child’s best interests.


[32]   CASA Zapp said that Child used to suffer from separation anxiety but is

       becoming more comfortable. Tr. Vol. II at 10. Child plays and laughs with

       other children and has become more engaging. Id. at 9. FCM Smitha testified

       that Child was placed with Foster Parents in July 2015 at age one, and she has

       remained with them ever since. Id. at 30, 31. Child is doing extremely well at

       home with Foster Parents. Id. at 31. She is intelligent, well spoken, and has

       bonded to Foster Parents and their children. Id. CASA Zapp and FCM Smitha
       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 19 of 21
       each testified that termination of Father’s parental rights was in Child’s best

       interests. Id. at 10, 32. We have previously held that “recommendations of the

       case manager and court-appointed advocate, in addition to evidence that the

       conditions resulting in removal will not be remedied, are sufficient to show by

       clear and convincing evidence that termination of parental rights is in a child’s

       best interests.” In re A.S., 17 N.E.3d at 1006.


[33]   Here, the totality of the evidence clearly supports the juvenile court’s conclusion

       that termination of Father’s parental relationship with Child was in Child’s best

       interests. Father’s drug addiction, criminal activities, and failure to comply

       with court-ordered services underscore his historic inability to provide a

       suitable, stable home environment and his continuing inability to do so. A

       parent’s failure to demonstrate an ability to effectively use the services

       recommended to him is sufficient to demonstrate that termination is in the

       child’s best interests. See In re T.F., 743 N.E.2d at 776.


[34]   Finally, Father argues that the juvenile court erred in concluding that adoption

       is a satisfactory plan for the care and treatment of Child. Appellant’s Br. at 13.

       Specifically, he contends that DCS’s two-pronged approach—to allow Foster

       Parents to adopt Child yet keep Father’s family in the visitation process—will

       be “confusing and puzzling to Child as she grows older.” Id. at 14. “Indiana

       courts have traditionally held that for a plan to be ‘satisfactory,’ for the purposes

       of the termination statute, it ‘need not be detailed, so long as it offers a general

       sense of the direction in which the child will be going after the parent-child

       relationship is terminated.’” In re A.S., 17 N.E.3d at 1007 (quoting Lang, 861

       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 20 of 21
       N.E.2d at 375). A DCS plan is satisfactory if the plan is to attempt to find

       suitable parents to adopt the child. Id. In other words, there need not be a

       guarantee that a suitable adoption will take place, only that DCS will attempt to

       find a suitable adoptive parent. Id. Accordingly, a plan is not unsatisfactory if

       DCS has not identified a specific family to adopt the child. Id. Part of the

       reason for this is that it is within the authority of the adoption court, not the

       termination court, to determine whether an adoptive placement is appropriate.

       Id. (citing In re D.J., 755 N.E.2d 679, 685 (Ind. Ct. App. 2001), trans. denied). In

       the present case, DCS offered the plan of adoption. The juvenile court did not

       clearly err in concluding DCS had a satisfactory plan for Child’s care and

       treatment.


[35]   Based on the record before us, we cannot say that the juvenile court’s

       termination of Father’s parental rights to Child was clearly erroneous. We,

       therefore, affirm the juvenile court’s judgment.


[36]   Affirmed.


       Riley, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JT-2019 | March 11, 2019   Page 21 of 21